UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6300



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DOUGLAS W. PLEASANTS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Fox, Senior
District Judge. (CR-96-21, CA-00-637-5-F)


Submitted:   May 16, 2002                   Decided:   May 23, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas W. Pleasants, Appellant Pro Se.     Janice McKenzie Cole,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Douglas W. Pleasants seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.             Accordingly, we deny Pleasants’

motion for a certificate of appealability and dismiss the appeal on

the   reasoning   of    the    district       court.     See   United   States   v.

Pleasants, Nos. CR-96-21; CA-00-637-5-F (E.D.N.C. Nov. 29, 2001);

see also United States v. Sanders, 247 F.3d 139 (4th Cir. 2001).

We    dispense   with   oral    argument       because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                        DISMISSED




                                          2